PER CURIAM.
This is an appeal from an order granting the plaintiff-appellee, Kathleen G. Baudo, a new trial as to the defendant-appellant, Hale Manufacturing Company, on the issues of liability and damages. We remanded 371 So.2d 1042 the cause to the trial court for the entry of an order setting out the reasons for granting a new trial and the trial court entered a detailed order in compliance therewith. Upon review we find no error in the granting of a new trial on liability. Weems v. Dawson, 352 So.2d 1196 (Fla. 4th DCA 1977). However, the trial court gave no reasons for granting a new trial on the issue of damages and we can find no basis in the record for setting aside the jury’s determination of plaintiff-appel-lee’s damages in the first trial. Accordingly, the order granting a new trial is affirmed in part and reversed in part with directions for further proceedings consistent with this opinion.
ANSTEAD and LETTS, JJ., and JOHNSON, TOM, Associate Judge, concur.